Per Curiam.
In Johnston v. Chapman, 3 Penns* Rep. 18, a guarantee was held to be an engagement to pay in default of solvency in the debtor, provided due diligence was used to obtain payment from him; and that merely to demand payment, is not due diligence. Here payment was not even sought for in the lifetime of the drawer, who lived nearly eight years after the note fell due; and this is such gross negligence as to render a resort to the statute of limitations entirely unnecessary. It is impossible to say the money would not have been obtained had the debt been pressed; and to suffer the plaintiff to recover against the guarantee under these circumstances, would expose the latter to loss which was probably produced by the supineness of another.